MILLS, Judge.
Defendant-appellant was charged with murder in the second degree'and convicted of murder in the third degree. At the conference on instructions, defendant requested the trial court to charge the jury on aggravated assault. The trial court’s denial of this request is the sole issue raised on this appeal.
The trial court properly instructed the jury as to all applicable degrees of murder, manslaughter, justifiable homicide, and excusable homicide, all having to do with the death of the victim. The requested instruction on aggravated assault was not necessarily included in murder, or lawful or unlawful homicide. Sadler v. State, 222 So.2d 797 (Fla.App.1969).
What we have here is the death of a human being which was either unlawful homicide or lawful homicide. The trial court’s concern was to properly instruct the jury as to the various applicable degrees of unlawful homicide, and of justifiable and excusable homicide. This the trial court did.
Affirmed.
BOYER, Acting C. J., and McCORD, J., concur.